Appeal from a decision of the Unemployment Insurance Appeal Board, filed July 24, 1997, which, upon reconsideration, adhered to its prior decision ruling that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
Claimant was employed as an implementations manager for a telecommunications company until he was discharged for submitting expense vouchers that contained 81 inconsistencies amounting to a violation of the employer’s code of ethics. The Unemployment Insurance Appeal Board denied claimant’s application for unemployment insurance benefits upon the ground that claimant lost his employment due to misconduct. Although some of the inconsistencies were found to be due to claimant’s mistakes or misunderstanding of the employer’s policies, there were repeated instances wherein claimant sought reimbursement for expenses incurred in this State during times that he in fact was in Florida. Under the circumstances presented here, we conclude that substantial evidence supports the Board’s decision (see, Matter of Block [Low Surgical & Med. Supply— Sweeney], 232 AD2d 713, 714). Claimant’s remaining contentions have been reviewed and found to be without merit.
Mikoll, J. P., Crew III, White, Carpinello and Graffeo, JJ., concur. Ordered that the decision is affirmed, without costs.